LAVENDER, Justice:
Respondents, real parties in interest, the Board of County Commissioners of Lincoln County and the County Assessor of Lincoln County, brought an action in the District Court of Lincoln County in which they attempted to challenge the propriety of an order fixing the valuation and assessment of property belonging to Arco Pipeline Company situated in Lincoln County. The action alleged that the order, entered by petitioner Oklahoma State Board of Equalization, had undervalued the property of Arco, resulting in an improperly low assessment. Petitioner challenged the authority of the district court to hear the action on grounds of improper venue. Arco objected to jurisdiction on the ground that an appeal to the Supreme Court is the sole method for challenging an assessment entered by the State Board of Equalization. Both challenges were overruled by respondent trial court, which found that jurisdiction and venue were proper under the provisions of the Oklahoma Administrative Procedures Act, 75 O.S.1981 § 318. Petitioner has now brought the present original *1133proceeding before this Court alleging that respondent trial court’s attempted assertion of jurisdiction in this matter is unauthorized and requesting that jurisdiction be assumed by this Court and writ issued to prohibit further proceedings by respondent trial court.
Petitioner is constitutionally required to annually assess the property of all railroads and public service corporations for ad valorem tax purposes.1 Petitioner performs this function with the aid of the Oklahoma Tax Commission.2 Arco Pipeline Company is a public service corporation. The valuations assessed for the public service corporations are certified by the State Auditor and Inspector to the various county assessors. The assessed valuation is then entered on the county assessment roll and the property becomes subject to ad valorem taxation in the same manner as other property in the county.3
The provision of the Oklahoma Administrative Procedures Act under which respondent trial court found authority to hear the action brought by the Lincoln County authorities, provides:4
Any person or party aggrieved or adversely affected by a final order in an individual proceeding, whether such order is affirmative or negative in form, is entitled to certain, speedy, adequate and complete judicial review thereof under this act, but nothing in this section shall prevent resort to other means of review, redress, relief or trial de novo, available because of constitutional provisions. Neither a motion for new trial nor an application for rehearing shall be prerequisite to secure judicial review.
Respondent trial court found Lincoln County to be an aggrieved person5 under this provision, and thus found that the county authorities had standing to challenge the order of petitioner in Lincoln County District Court.6
The ruling of the trial court here runs squarely afoul of the express pronouncement of the Oklahoma Legislature at 68 O.S.1981 § 2468(a), which provides:
The proceedings before the boards of equalization and appeals therefrom shall be the sole method by which assessments or equalizations shall be corrected or taxes abated. Equitable remedies shall be resorted to only where the aggrieved party has no taxable property within the tax district of which complaint is made, (emphasis added)
In the present matter the action brought by the county clearly sought a ruling in the district court as to the correctness of the assessment of the property of Arco which had been rendered by the State Board. Title 68 O.S.1981 § 2465 plainly provides that an appeal from a ruling of the State Board on such a matter shall be made to the Supreme Court.
Here 75 O.S.1981 § 318 is a general statute providing for review of final orders rendered by administrative agencies subject to the Oklahoma Administrative Procedures Act. Title 68 O.S.1981 § 2468(a), on the other hand, provides a specific avenue which must be used to obtain a review of the propriety of assessments or equaliza-tions rendered by petitioner State Board. It is a well-settled principle of statutory construction that where a special statute specifically applies to a matter in controversy, and which dictates different rules and procedures to be followed from those set forth by a general statute, the special statute governs.7
*1134In the present case the specific statutes, 68 O.S.1981 §§ 2465 and 2468(a), require that a challenge to the propriety of the assessment of Arco’s property in this matter be brought as an appeal to this Court. The attempt to place this question before respondent trial court runs in direct opposition to this requirement. We therefore find that the trial court’s attempted exercise of jurisdiction over this controversy was unauthorized by law. Prohibition is a proper remedy to be applied to prevent the unauthorized exercise of judicial authority.8
Original jurisdiction ASSUMED. Writ of prohibition ISSUED.9
DOOLIN, C.J., HARGRAVE, V.C.J., HODGES and SIMMS, JJ., and BAILEY, S.J., concur.
OPALA and SUMMERS, JJ., dissent.
KAUGER, J., disqualifies.
BAILEY, S.J., appointed in place of KAUGER, J., who disqualifies.

. Okla. Const. Art. 10, § 21.


. 68 O.S.1981 §§ 2454 and 2455.


. 68 O.S.1981 § 2456.


. 75 O.S.1981 § 318(1).


. 75 O.S.1981 § 301(9) includes political subdivisions within the definition of persons under the OAPA. Here the order reducing the valuation of property of Arco in Lincoln County had the adverse affect of reducing the amount of taxes available to the County.


. The hearing of a protest by petitioner such as Arco’s protest of valuation leading to the reduced assessment is an individual proceeding. Tulsa Classroom Teachers Asso. v. State Board, 601 P.2d 99 (Okla.1979).


. Independent School Dist. No. 1 v. Board of County Commissioners, 674 P.2d 547 (Okla.1983); Southwestern Bell Tel. Co. v. Oklahoma *1134County Excise Bd., 618 P.2d 915 (Okla.1980). Additionally, we note that 68 O.S.1981 § 2468(a), in its substantive form, was enacted subsequent to the adoption of the substantive form of 75 O.S.1981 § 318. 1965 Okla.Sess. Laws, ch. 501 § 2; 1963 Okla.Sess.Laws, ch. 371 § 18, and see State ex rel. Murphy v. Boudreau, 653 P.2d 531 (Okla.1982).


. Board of County Commissioners v. City of Norman, 472 P.2d 910 (Okla.1970); Reubin v. Thompson, 406 P.2d 263 (Okla.1965).


. The argument of respondent county officials as to the availability of an appeal under the province of the Oklahoma Administrative Procedures Act is based on the assertion that the county is afforded no standing to appeal the lowering of the assessment of a public service corporation under the provisions of the ad valo-rem tax code. The county officials did attempt to bring a challenge in accord with the tax code provisions but were dismissed on a finding that the county did lack standing. No attempt was made to appeal from this ruling of the State Board. We do not now attempt to rule on the question of whether or not the county may have had standing to challenge the State Board’s ruling in relation to Arco’s assessment. Such a ruling would be advisory in nature. Our present ruling is limited to the finding that the route which the county attempted to pursue is unauthorized by law.